          Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 1 of 15




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   1990 North California Boulevard, Suite 940
 3 Walnut Creek, CA 94596
 4 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 5 E-Mail: ltfisher@bursor.com
           jsmith@bursor.com
 6
 7 Attorneys for Plaintiff
 8
 9
10
                               UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
13 SUSAN JOHNSON, individually and on behalf of     Case No.
   all others similarly situated,
14
                                                    CLASS ACTION COMPLAINT
                            Plaintiff,
15
           v.                                       JURY TRIAL DEMANDED
16
17 BLUE NILE, INC. and FULLSTORY, INC.,
18                       Defendants.

19
20
21
22
23
24
25
26
27
28


     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
           Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 2 of 15




 1          Plaintiff Susan Johnson (“Plaintiff”), individually and on behalf of all others similarly
 2 situated, by and through her attorneys, makes the following allegations pursuant to the investigation
 3 of her counsel and based upon information and belief, except as to allegations specifically
 4 pertaining to herself and her counsel, which are based on personal knowledge.
 5                                      NATURE OF THE ACTION
 6          1.     This is a class action suit brought against Defendants Blue Nile, Inc. (“Blue Nile”)
 7 and FullStory, Inc. (“FullStory”) (collectively, “Defendants”) for wiretapping the electronic
 8 communications of visitors to Defendant Blue Nile’s website, Bluenile.com (the “Website”). The
 9 wiretaps, which are embedded in the computer code on the Website, are used by Defendants to
10 secretly observe and record website visitors’ keystrokes, mouse clicks,1 and other electronic
11 communications, including the entry of Personally Identifiable Information (“PII”), in real time. By

12 doing so, Defendants have violated the California Invasion of Privacy Act (“CIPA”), Cal. Penal
13 Code §§ 631 and 635, and invaded Plaintiff’s and Class Members’ privacy rights in violation of the
14 California Constitution.
15          2.     Between January 2020 and May 2020, Ms. Johnson visited the Website on a monthly
16 basis. During the visit, Defendants recorded Plaintiff’s electronic communications in real time,
17 including Plaintiff’s mouse clicks and keystrokes.
18          3.     Plaintiff brings this action on behalf of herself and a class of all persons whose

19 electronic communications were intercepted through the use of Defendants’ wiretaps on the
20 Website.
21                                             THE PARTIES
22          4.     Plaintiff Susan Johnson is a resident of Novato, California and has an intent to
23 remain there, and is therefore a domiciliary of California. Between January 2020 and May 2020,
24 prior to the filing of this lawsuit, Ms. Johnson visited the Website on a monthly basis and browsed
25 the jewelry selection on the Website, but did not purchase anything. Ms. Johnson was in Novato
26 when she visited the website. During the visit, Ms. Johnson’s keystrokes, mouse clicks, and other
27   1
    As used herein, the term “mouse clicks” also refers to “touch gestures” such as the “tap,” “swipe,”
28 and similar gestures used on touchscreen devices.

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       1
            Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 3 of 15




 1 electronic communications were intercepted in real time and were disclosed to Defendants Blue
 2 Nile and FullStory through the wiretap. Ms. Johnson was unaware at the time that her keystrokes,
 3 mouse clicks, and other electronic communications, including the information described above,
 4 were being intercepted in real-time and would be disclosed to FullStory, nor did Ms. Johnson
 5 consent to the same.
 6          5.      Defendant Blue Nile, Inc. is a company incorporated under the laws of Delaware
 7 with its principal place of business at 411 1st Avenue South Suite 700, Seattle, Washington 98194.
 8          6.      Blue Nile does business throughout California and the entire United States.
 9          7.      Blue Nile owns and operates the Website.
10          8.      Defendant FullStory is a Delaware corporation with its principal place of business at
11 1745 Peachtree Street Northwest, Suite G, Atlanta, Georgia 30309.

12          9.      FullStory is a marketing software-as-a-service (“SaaS”) company.
13          10.     FullStory provides a feature called “Session Replay,” which is at issue here and
14 described more fully below. At all relevant times here, Blue Nile has used FullStory’s “Session
15 Replay” product on the Website.
16                                     JURISDICTION AND VENUE
17          11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)
18 because this case is a class action where the aggregate claims of all members of the proposed class

19 are in excess of $5,000,000.00, exclusive of interest and costs, and at least one member of the
20 proposed class is citizen of state different from at least one Defendant.
21          12.     This Court has personal jurisdiction over Defendants because each of the Defendants
22 have purposefully availed themselves of the laws and benefits of doing business in this State, and
23 Plaintiff’s claims arise out of each of the Defendants’ forum-related activities. Furthermore, a
24 substantial portion of the events giving rise to Plaintiff’s claims occurred in this District.
25          13.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because a
26 substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this
27 District.
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      2
              Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 4 of 15




 1                                         STATEMENT OF FACTS
 2 I.          Overview Of The Wiretaps
 3             14.    Defendant FullStory develops a software of the same name that provides marketing
 4 analytics.
 5             15.    One of FullStory’s features is called “Session Replay,” which purports to help
 6 businesses improve their website design and customer experience.
 7             16.    Session Replay provides a real-time recording of a user’s interactions on a website.
 8 FullStory says that “Session replay tools capture things like mouse movements, clicks, typing,
 9 scrolling, swiping, tapping, etc.”
10             17.    FullStory touts that Session Replay relies on real video of a user’s interactions with a
11 website, or, in another words, a “recorded session.”2

12             18.    To demonstrate how Session Replay works, FullStory displays the “recorded session
13 of a fictional user interacting with th[e] [Session Replay] Guide”:
14
15
16
17
18

19
20
21
22
23
24
25
26
27
     2
28       https://www.fullstory.com/resources/the-definitive-guide-to-session-replay/.

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         3
           Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 5 of 15




 1          19.     FullStory describes the above video as follows:
 2                  Here you can watch a FullStory session replay of a user—Daniel
                    Falko—flipping through The Definitive Guide to Session Replay.
 3                  Notice how you can see interactions, mouse movements, clicks,
                    interactions with overlays, and more—and everything is listed in
 4                  order in a stream at the right side of the replay. This is what a session
 5                  replay looks like in the FullStory app.3

 6          20.     FullStory’s promotional video shows the behind-the-scenes features of the software.

 7 First, FullStory lets you view a list of users who visited the website, as well as the time they spent
 8 on the website:
 9
10
11

12
13
14
15
16
17
18

19          21.     Upon clicking one of these “sessions,” FullStory lets a company view the video of a

20 user’s interaction with a website, including mouse movements, clicks, interactions with overlays,
21 keystrokes, geographic location, IP address, and more “to see the real customer experience behind
22 the data”:
23 //
24 //
25 //
26 //
27   3
    https://www.FullStory.com/resources/the-definitive-guide-to-session-replay/#finding-the-right-
28 session-replay-tool (emphasis added).

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      4
            Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 6 of 15




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11

12
13
14          22.     FullStory instructs prospective partners that “[t]he first step toward recording all in-
15 browser interactions and making them available for pixel-perfect playback is deploying FullStory’s
16 recording JavaScript snippet. Simply paste the snippet into the <head> element via your Content
17 Management System (CMS), via your online store platform, or via your application’s code.”
18          23.     This snippet of code allows Defendants to record the keystrokes, mouse clicks, data
19 entry, and other electronic communications of visitors to websites where the code is installed. It
20 also allows Defendants to track the amount of time spent on the website, geographic location of the
21 visitor, and other information described above.
22          24.     FullStory records website user’s interactions locally in the user’s browser and
23 transmits that information to FullStory’s recording servers. FullStory then makes the information
24 available to its clients.
25          25.     FullStory not only records users’ electronic communications, but also can monitor
26 them live. “For sessions that are actively recording and we are still receiving events from a user
27 (meaning the last page in their session is still open), you'll see a ‘Go Live’ button at the end of the
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        5
              Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 7 of 15




 1 playback bar. Once you click on the button, you'll essentially be riding along in near real time with
 2 the user with no need to refresh the playback.”
 3            26.    FullStory’s recording is not limited to desktop website, but also mobile websites and
 4 mobile applications.4
 5            27.    Technology like FullStory’s Session Replay feature is not only highly intrusive, but
 6 dangerous. A 2017 study by Princeton University found that session recording technologies were
 7 collecting sensitive user information such as passwords and credit card numbers. The research
 8 notes that this wasn’t simply the result of a bug, but rather insecure practices. Thus, session
 9 recording technologies such as FullStory’s can leave users vulnerable to data leaks and the harm
10 resulting therefrom.
11            28.    FullStory’s business model involves entering into voluntary partnerships with

12 various companies and providing their software to their partners.
13            29.    One of FullStory’s partners is Defendant Blue Nile.
14            30.    Blue Nile utilized FullStory’s software on the Website, at least up until November
15 2020.
16            31.    Blue Nile knew that FullStory’s software captures the keystrokes, mouse clicks and
17 other communications of visitors to its website, and pays FullStory to supply that information.
18            32.    Pursuant to an agreement with FullStory, Blue Nile enabled FullStory’s software by

19 voluntarily embedding FullStory’s software code on the Website.
20            33.    As previously deployed, FullStory’s software, as employed by Blue Nile, functions
21 as a wiretap.
22 II.        Defendants Wiretapped Plaintiff’s Electronic Communications
23            34.    Between January 2020 and May 2020, Ms. Johnson visited the Website on a
24 monthly basis and perused the Website’s selection of jewelry. Ms. Johnson did not purchase
25 anything.
26
27
     4
28       https://www.fullstory.com/mobile-apps/.

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     6
            Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 8 of 15




 1          35.     During that visit, and upon information and belief, the Session Replay feature in
 2 FullStory’s software created a video capturing each of Plaintiff’s keystrokes and mouse clicks on
 3 the website. The FullStory wiretap also captured the date and time of the visit, the duration of the
 4 visit, Plaintiff’s IP address, her location at the time of the visit, her browser type, and the operating
 5 system on her device.
 6          36.     FullStory’s recording of keystrokes, mouse clicks, data entry, and other electronic
 7 communications began the moment a user accesses or interacts with the Website.
 8          37.     When users access the Website and make a purchase, they enter their PII.
 9 FullStory’s software captures these electronic communications throughout each step of the process.
10          38.     FullStory’s software captures, among other things:
11                      (a) The user’s mouse clicks;

12                      (b) The user’s keystrokes;
13                      (c) The user’s payment card information, including card number, expiration
14                          date, and CVV code;
15                      (d) The user’s IP address;
16                      (e) The user’s their location at the time of the visit; and
17                      (f) The user’s browser type and the operating system on their devices
18          39.     Crucially, Defendant Blue Nile did not ask users, including Plaintiff, whether they

19 consent to being wiretapped by FullStory. Users were never actively told that their electronic
20 communications are being wiretapped by FullStory. Nor was any such wiretapping disclosed in
21 Blue Nile’s Privacy Policy.
22          40.     Neither Plaintiff nor any Class member consented to being wiretapped on the
23 Website, nor to have their communications recorded and shared with FullStory. Any purported
24 consent that was obtained was ineffective because (i) the wiretapping began from the moment
25 Plaintiff and Class members accessed the Website; (ii) the Privacy Policy did not disclose the
26 wiretapping or FullStory; and (iii) the hyperlink to the Privacy Policy is inconspicuous and
27 therefore insufficient to provide notice.
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        7
           Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 9 of 15




 1                                  CLASS ACTION ALLEGATIONS
 2          41.    Plaintiff seeks to represent a class of all California residents who visited the Website,
 3 and whose electronic communications were intercepted or recorded by FullStory. Plaintiff reserves
 4 the right to modify the class definition as appropriate based on further investigation and discovery
 5 obtained in the case.
 6          42.    Members of the Class are so numerous that their individual joinder herein is
 7 impracticable. On information and belief, members of the Class number in the thousands. The
 8 precise number of Class members and their identities are unknown to Plaintiff at this time but may
 9 be determined through discovery. Class members may be notified of the pendency of this action by
10 mail and/or publication through the distribution records of Defendants.
11          43.    Common questions of law and fact exist as to all Class members and predominate

12 over questions affecting only individual Class members. Common legal and factual questions
13 include, but are not limited to, whether Defendants have violated the California Invasion of Privacy
14 Act (“CIPA”), Cal. Penal Code §§ 631 and 635 and invaded Plaintiff’s privacy rights in violation of
15 the California Constitution; and whether class members are entitled to actual and/or statutory
16 damages for the aforementioned violations.
17          44.    The claims of the named Plaintiff are typical of the claims of the Class because the
18 named Plaintiff, like all other class members, visited the Website and had her electronic

19 communications intercepted and disclosed to FullStory through the use of FullStory’s wiretaps.
20          45.    Plaintiff is an adequate representative of the Class because her interests do not
21 conflict with the interests of the Class members she seeks to represent, she has retained competent
22 counsel experienced in prosecuting class actions, and she intends to prosecute this action
23 vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff and
24 her counsel.
25          46.    The class mechanism is superior to other available means for the fair and efficient
26 adjudication of the claims of Class members. Each individual Class member may lack the resources
27 to undergo the burden and expense of individual prosecution of the complex and extensive litigation
28 necessary to establish Defendants’ liability. Individualized litigation increases the delay and

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       8
           Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 10 of 15




 1 expense to all parties and multiplies the burden on the judicial system presented by the complex
 2 legal and factual issues of this case. Individualized litigation also presents a potential for
 3 inconsistent or contradictory judgments. In contrast, the class action device presents far fewer
 4 management difficulties and provides the benefits of single adjudication, economy of scale, and
 5 comprehensive supervision by a single court on the issue of Defendants’ liability. Class treatment
 6 of the liability issues will ensure that all claims and claimants are before this Court for consistent
 7 adjudication of the liability issues.
 8          47.      Plaintiff brings all claims in this action individually and on behalf of members of the
 9 Class against Defendants.
                                                 COUNT I
10                          Violation Of The California Invasion Of Privacy Act,
11                                         Cal. Penal Code § 631
            48.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
12
     forth herein.
13
            49.      Plaintiff brings this claim individually and on behalf of the members of the proposed
14
     Class against Defendants.
15
            50.      To establish liability under section 631(a), Plaintiff need only establish that
16
     Defendants, “by means of any machine, instrument, contrivance, or in any other manner,” did any
17
     of the following:
18
                     Intentionally taps, or makes any unauthorized connection, whether
19                   physically, electrically, acoustically, inductively or otherwise, with
20                   any telegraph or telephone wire, line, cable, or instrument, including
                     the wire, line, cable, or instrument of any internal telephonic
21                   communication system,

22                   Or
23                   Willfully and without the consent of all parties to the communication,
                     or in any unauthorized manner, reads or attempts to read or learn the
24                   contents or meaning of any message, report, or communication while
25                   the same is in transit or passing over any wire, line or cable or is
                     being sent from or received at any place within this state,
26
                     Or
27
                     Uses, or attempts to use, in any manner, or for any purpose, or to
28                   communicate in any way, any information so obtained,

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         9
           Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 11 of 15




 1                  Or
 2
                    Aids, agrees with, employs, or conspires with any person or persons
 3                  to unlawfully do, or permit, or cause to be done any of the acts or
                    things mentioned above in this section.
 4
             51.    Section 631(a) is not limited to phone lines, but also applies to “new technologies”
 5
     such as computers, the Internet, and email. See Matera v. Google Inc., 2016 WL 8200619, at *21
 6
     (N.D. Cal. Aug. 12, 2016) (CIPA applies to “new technologies” and must be construed broadly to
 7
     effectuate its remedial purpose of protecting privacy); Bradley v. Google, Inc., 2006 WL 3798134,
 8
     at *5-6 (N.D. Cal. Dec. 22, 2006) (CIPA governs “electronic communications”); In re Facebook,
 9
     Inc. Internet Tracking Litigation, 956 F.3d 589 (9th Cir. 2020) (reversing dismissal of CIPA and
10
     common law privacy claims based on Facebook’s collection of consumers’ Internet browsing
11
     history).
12
             52.    FullStory’s software, including its Session Replay feature, is a “machine, instrument,
13
     contrivance, or … other manner” used to engage in the prohibited conduct at issue here.
14
             53.    At all relevant times, by using FullStory’s technology, Defendants intentionally
15
     tapped, electrically or otherwise, the lines of internet communication between Plaintiff and Class
16
     Members on the one hand, and Blue Nile’s Website on the other hand.
17
             54.    At all relevant times, by using FullStory’s technology, Defendants willfully and
18
     without the consent of all parties to the communication, or in any unauthorized manner, read or
19
     attempted to read or learn the contents or meaning of electronic communications of Plaintiff and
20
     putative Class Members, while the electronic communications were in transit or passing over any
21
     wire, line or cable or were being sent from or received at any place within California.
22
             55.    Defendants aided, agreed with, and conspired with each other to implement
23
     FullStory’s technology and to accomplish the wrongful conduct at issue here. In addition, Blue Nile
24
     employed FullStory to accomplish the wrongful conduct at issue here.
25
             56.    Plaintiff and Class Members did not consent to any of Defendants’ actions in
26
     implementing FullStory’s wiretaps on the Website. Nor have Plaintiff nor Class Members
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      10
           Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 12 of 15




 1 consented to Defendants’ intentional access, interception, reading, learning, recording, and
 2 collection of Plaintiff and Class Members’ electronic communications.
 3          57.    The violation of section 631(a) constitutes an invasion of privacy sufficient to confer
 4 Article III standing.
 5          58.    Plaintiff and Class Members seek all relief available under Cal. Penal Code § 637.2,
 6 including statutory damages of $5,000 per violation.
 7                                              COUNT II
                           Violation Of The California Invasion Of Privacy Act,
 8
                                          Cal. Penal Code § 635
 9          59.    Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
10 forth herein.
11          60.    Plaintiff brings this claim individually and on behalf of the members of the proposed
12 Class against Defendants.
13          61.    California Penal Code § 635 provides, in pertinent part:
14
                   Every person who manufactures, assembles, sells, offers for sale,
15                 advertises for sale, possesses, transports, imports, or furnishes to
                   another any device which is primarily or exclusively designed or
16                 intended for eavesdropping upon the communication of another, or any
17                 device which is primarily or exclusively designed or intended for the
                   unauthorized interception or reception of communications between
18                 cellular radio telephones or between a cellular radio telephone and a
                   landline telephone in violation of Section 632.5, or communications
19                 between cordless telephones or between a cordless telephone and a
                   landline telephone in violation of Section 632.6 , shall be punished by
20                 a fine not exceeding two thousand five hundred dollars.
21          62.    At all relevant times, by implementing FullStory’s wiretaps, each Defendant
22 intentionally manufactured, assembled, sold, offered for sale, advertised for sale, possessed,
23 transported, imported, and/or furnished a wiretap device that is primarily or exclusively designed or
24 intended for eavesdropping upon the communication of another.
25          63.    FullStory’s code is a “device” that is “primarily or exclusively designed” for
26 eavesdropping. That is, the FullStory’s code is designed to gather PII, including keystrokes, mouse
27 clicks, and other electronic communications.
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      11
           Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 13 of 15




 1          64.      Plaintiff and Class Members did not consent to any of Defendants’ actions in
 2 implementing FullStory’s wiretaps.
 3          65.      Plaintiff and Class Members seek all relief available under Cal. Penal Code § 637.2,
 4 including statutory damages of $5,000 per violation.
 5                                              COUNT III
                            Invasion Of Privacy Under California’s Constitution
 6
            66.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
 7
     forth herein.
 8
            67.      Plaintiff brings this claim individually and on behalf of the members of the proposed
 9
     Class against Defendants.
10
            68.      Plaintiff and Class Members have an interest in: (1) precluding the dissemination
11
     and/or misuse of their sensitive, confidential PII; and (2) making personal decisions and/or
12
     conducting personal activities without observation, intrusion or interference, including, but not
13
     limited to, the right to visit and interact with various Internet sites without being subjected to
14
     wiretaps without Plaintiff’s and Class Members’ knowledge or consent.
15
            69.      At all relevant times, by implementing FullStory’s wiretaps on Blue Nile’s Website,
16
     each Defendant intentionally invaded Plaintiff’s and Class Members’ privacy rights under the
17
     California Constitution, and procured the other Defendant to do so.
18
            70.      Plaintiff and Class Members had a reasonable expectation that their PII and other
19
     data would remain confidential and that Defendants would not install wiretaps on the Website.
20
            71.      Plaintiff and Class Members did not consent to any of Defendants’ actions in
21
     implementing FullStory’s wiretaps on the Website.
22
            72.      This invasion of privacy is serious in nature, scope and impact.
23
            73.      This invasion of privacy alleged here constitutes an egregious breach of the social
24
     norms underlying the privacy right.
25
            74.      Plaintiff and Class Members seek all relief available for invasion of privacy claims
26
     under California’s Constitution.
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         12
          Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 14 of 15




 1                                         PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks
 3 judgment against Defendants, as follows:
 4            (a)   For an order certifying the Class under Rule 23 and naming Plaintiff as the
 5                  representative of the Class and Plaintiff’s attorneys as Class Counsel to
 6                  represent the Class;
 7            (b)   For an order declaring that the Defendants’ conduct violates the statutes
 8                  referenced herein;
 9            (c)   For an order finding in favor of Plaintiff and the Class on all counts
10                  asserted herein;
11            (d)   For compensatory, punitive, and statutory damages in amounts to be

12                  determined by the Court and/or jury;
13            (e)   For prejudgment interest on all amounts awarded;
14            (f)   For an order of restitution and all other forms of equitable monetary relief;
15                  and
16            (g)   For an order awarding Plaintiff and the Class their reasonable attorneys’
17                  fees and expenses and costs of suit.
18                                     DEMAND FOR TRIAL BY JURY

19          Pursuant to Federal Rules of Civil Procedure 38(b), Plaintiff demands a trial by jury of all
20 issues so triable.
21
     Dated: November 19, 2020                      Respectfully submitted,
22
23                                                 BURSOR & FISHER, P.A.

24                                                 By:     /s/ Joel D. Smith
                                                                Joel D. Smith
25
                                                   L. Timothy Fisher (State Bar No. 191626)
26                                                 Joel D. Smith (State Bar No. 244902)
                                                   1990 North California Boulevard, Suite 940
27
                                                   Walnut Creek, CA 94596
28                                                 Telephone: (925) 300-4455

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     13
          Case 3:20-cv-08183-LB Document 1 Filed 11/19/20 Page 15 of 15




                                         Facsimile: (925) 407-2700
 1                                       E-Mail: ltfisher@bursor.com
 2                                                jsmith@bursor.com

 3                                       Attorneys for Plaintiff
 4
 5
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                         14
